 In the Matter of TWIN CITY MILK PRODUCERS ASSOCIATIONandMILKDRIVERS AND DAIRY EMPLOYEES UNION, LOCAL 471, HAULERS' DIVI-SION, AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCase No. 18-C-1032.-Decided March 28, 1945Mr. Clarence A. Meter,for the Board.Mr. R. O. Sullivan,of St. Paul, Minn., for the respondent.Messrs. Gene LarsonandJ. J. Cremers,of Minneapolis, Minn., forthe Union.Mrs. Catherine W. Goldman,of counsel to the Board.DECISIONAND'ORDERSTATEMENT OF THE CASEUpon an amended charge duly filed on April 6,1944, by Milk Driversand Dairy Employees Union, Local 471, Haulers' Division, affiliatedwith the American Federation of Labor, herein called the Union, theNational Labor Relations Board, herein called the Board, by itsRegional Director for the Eighteenth Region (Minneapolis, Minne-sota), issued its complaint dated May 3, 1944, against Twin City MilkProducers Association, St. Paul, Minnesota, herein called the respond-ent, alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1) and (5) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.Copies of the com-plaint, accompanied by notices of hearing thereon, were duly servedupon the respondent and the Union.With respect to the unfair labor practices the complaint alleged insubstance that the respondent : (1) from about February 7, 1944, byits officers, agents, and supervisory employees, questioned its employeesconcerning their union membership and activity; disparaged and ex-pressed disapproval of the Union; advised, urged, and warned itsemployees to refrain from assisting or becoming members of theUnion; and advised and warned its employees that if they joined theUnion, operations of the plant would be curtailed; (2) on or about Feb-61 N. L.R. B., No. 7.69 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDruary 17 and 21, 1944, and at all times thereafter, refused to bargaincollectively with the Union, which was at all times the exclusive rep-resentative of its employees within an appropriate unit; and (3) bysuch acts interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.On May 15,1944, the respondent filed its answer, admitting certain allegations ofthe complaint with respect to its business and denying all materialaverments relating to the unfair labor practices.Pursuant to notice, a hearing was held at Elk River, Minnesota,on May 15 and 16, 1944, before W. P. Webb, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board and the re-spondent were represented by counsel, and the Union by its repre-sentatives.All parties participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues, was afforded all parties.At the conclusion of the hearing, counsel for the Board moved toconform the pleadings-to the proof in respect to minor inaccuraciesas to dates and spelling of names and-other matters not related tothe fundamental issues.The motion was granted by the Trial Ex-aminer without objection.Rulings on other motions and on the ad-missibility of evidence were made by the Trial Examiner during thecourse of the hearing.The Board has reviewed all the rulings ofthe Trial Examiner and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed.The opportunity to pre-sent oral argument before the Trial Examiner at the close of the hear-ing was waived by the parties.On May 29, 1944, counsel for therespondent and counsel for the Board submitted briefs to the TrialExaminer.On September 4, 1944, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the respondent andthe Union. In the Intermediate Report the Trial Examiner foundthat the respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8 (1) and Section 2 (6) and,(7) of the Act, and recommended that the respondent cease and desisttherefrom and take certain affirmative action designed to effectuatethe policies of the Act.He further recommended that the complaintbe dismissed insofar as it alleged that the respondent had violatedSection 8 (5) of the Act. Thereafter, the respondent and counselfor the Board filed exceptions to the Intermediate Report.No re-quest for oral argument before the Board at Washington, D. C., wasmade by any of the parties.The Board has considered the Intermediate Report, the exceptionsfiled by the parties, and the entire record in the case, and finds thatthe exceptions are without merit insofar as they are inconsistent withthe findings of fact, conclusions of law, and order set forth below. TWIN CITY MILK PRODUCERS ASSOCIATION71Upon the entire record in the case, the Board makes the following :FINDINGS OFFACTI.THE BUSINESS OF THE RESPONDENTTwin City Milk Producers Association, a Minnesota corporationwith its principal office and place of business in St. Paul, Minnesota,is a cooperative marketing association engaged in the manufactureof butter, cheese, skim milk, dry milk powder, and other dairyproducts.It operates 11 plants located in and around Minneapolis.Its plant at Elk River, Minnesota, which is about 30 miles from Min-neapolis, is the only plant involved in this proceeding.The respon-dent purchases its raw milk from its members pursuant to a contractwith them.The members, about 7,000 farmers, reside within a radiusof approximately 40 miles of St. Paul and Minneapolis, Minnesota.The respondent is not under contract to supply its products to theUnited States Government, but it is subject to a "set-aside order,"under which all milk powder produced by it must be tendered to theGovernment before it can be sold through private commercial chan-nels.The butter produced by the respondent is marketed throughthe Land-O-Lakes Creameries, Inc., a cooperative marketing associa-tion of which the respondent is a member.During the period fromJuly1, to December 31, 1943, the respondent produced at its ElkRiver plant about 260,000 pounds of dry milk powder valued at$33,346, of which about 98 percent was sold outside the State of Min-nesota.The total sales of the Elk River plant during this periodamounted to approximately $436,628.59 in value, of which about 7.47percent was sold outside the State.During the same 6 months, therespondent purchased supplies, for the Elk River plant, valued atapproximately $7,519.81, of which about 18.26 percent was shippedto it from outside Minnesota.We find that the respondent is engaged in commerce within themeaning of the Act.'II.THE ORGANIZATION INVOLVEDMilk Drivers and Dairy Employees Union, Local 471, Haulers'Division, affiliated with the American Federation of Labor, is a labororganization admitting to membership employees of the respondent.iwe also find without merit the respondent's contention that the Board is precludedfrom asserting jurisdiction because of election proceedings commenced pursuant to theMinnesota State Labor Relations Act prior to the filing of charges before the Board. UnderSection 10 (a) of the Act, the Board is granted exclusive power to prevent any personfrom engaging in specified unfair labor practices affecting commerce. 72DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESThe refusal to bargain; interference, restraint, and coercion1.The appropriate unitWe find, in accordance with a stipulation of the parties, that allproduction alid maintenance employees of the respondent at its ElkRiver plant, excluding supervisory employees,2 office and clerical em-ployees, and truck drivers, at all times material herein, constituted,and now constitute, a unit appropriate for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment, and that such unit insures to theemployees of the respondent the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatesthe policies of the Act.2.Representation by the Union of a majority inthe appropriate unitOn February 7, 1944, there were 21 employees within the above-found appropriate unit; and on February 10, 1944, there were 24employees in the unit.On February 7,1944,13 of the employees with-in the unit signed authorization cards designating the Union as theircollective bargaining representatives; 3 and on February 8, 1944, 3additional employees within the unit. signed authorization cards.We find that on February 7, 1944, and at all times thereafter, theUnion was the duly designated representative of a majority of the em-ployees in the aforesaid appropriate unit, and that, pursuant to Sec-tion 9 (a) of the Act, the Union was on that date and at all times there-after, and is now, the exclusive representative of all the employeesin the aforesaid unit for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and other condi-tions of employment.^.Sequence of eventsThe Union's organizational campaign at the Elk River plant beganon February 7, 1944, when Union Representatives Gene Larson andJ. J. Cremers met with 16 of the respondent's employees.On that2 The parties are in disagreement concerning the supervisory status of Chief EngineerMaurice Tiernan, the respondent contending that he is not a supervisory employee, andthe Union,that he is.For reasons hereinafter stated, we find that Tiernan is a super-visory employee and, as such,should be excluded from the unit.3 The authorization cards designated International Brotherhood of Teamsters,Chauffeurs,Warehousemen,and Helpers as the bargaining agent. This is the parent organization ofthe Union. TWIN CITY MILK PRODUCERS ASSOCIATION73date 13 of the employees signed authorization cards designating theUnion as their collective bargaining representative, and Larson sent atelegram to H. L. Leonard, the respondent's general manager, advisinghim that the respondent's employees at the Elk River plant had joinedthe Union and had instructed the Union to proceed with bargainingnegotiations.4When 'the Union received no reply to this telegram,Cremers wrote a letter to Leonard on February 12, enclosing a pro-posed contract which he informed Leonard had been approved by theemployees and requesting Leonard to set a time for meeting with theunion representatives during the forepart of the week of February 14"for the purpose of carrying on negotiations." 5Again the Unionreceived no reply to its communication.On February 17, Cremerstelephoned to Manager Leonard, who then acknowledged receipt ofthe letter and suggested that a conference be held on February 21.On the afternoon of February 17, following his conversation withCremers, Leonard, whose office was located in St. Paul, went to theElk River plant where he called a meeting of all employees duringworking hours.No similar meeting had been held in 16 years.Ac-cording to the uncontradicted testimony of employees Joe Schwaband Robert Patenaude, whom we credit, they had completed theirwork shifts early in the afternoon but were requested by Plant Man-agerH. J. Twetten to return to the plant to attend the meeting whichwas conducted about 4 o'clock.Twetten asked Patenaude to returnin order to hear the respondent's "side of the story."Employee ErwinEull also credibly testified, without contradiction, that he was toldabout the meeting by Twetten. In the presence of Houlton, therespondent's vice president, and Chyst, a member of the respondent'smanagerial staff, Leonard read to the assembled employees the fol-lowing prepared statement :"Before proceeding with my remarks, I must explain why I amreading this prepared statement rather than discussing informallywith you what I have to say on the situation that has developed fromMr. Cremer's proposal of a labor contract covering the employees4 The full text of the telegram was as follows,°"Be addised that your employees at Elk River plant have joined Milk Haulers SectionLocal 471, Minneapolis,and instructed us to proceed with negotiations.A proposed con-tractwill be mailed to you in a fewdays.In the interest of continued good relationsbetween your company and Local 471 may I suggestyou instruct your Elk River managerto not in any way intimidate your employees for having joined our organization "We find that this constituted,and was regarded by the respondent as, a claim of majorityrepresentation.The respondent makes no contention to the contrary.6The letter stated :"We are herewith submitting to you a proposed contract covering wages and workingconditions of your employees at the Elk River, Minnesota,Plant.This contract has beenapproved by your employees at the above-named plant In order to have an early com-pletion of negotiations,we request that you meet with us sometime the forepart of theweek of February 14 for the purpose of carrying on negotiations,and we would appreciateyour naming the time of the meeting " 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDof this plant. - Under the law I, as a representative of your employer,must refrain from making any statements or doing anything whichcould reasonably be interpreted as encouraging or discouragingmembership in any labor organization or discriminating in favor ofor against any-employe holding membership in any labor organiza-tion.Accordingly, so as not to be misunderstood or misquoted, Iam forced to confine my remarks to this prepared statement."Perhaps one of the first questions that should be considered iswhat about after the war?What about your job?What about ourobligations under the law and under the proposed contract? Basically,the proposed contract follows the provisions of the Selective ServiceAct, which in substance provides that a private employer `shall restoresuch person (soldier,' sailor, marine, etc.) to such position or to aposition of like seniority, status, and pay (within forty days afterdischarge from service) unless the employer's circumstances have sochanged as to make it impossible or unreasonable to do so.'"This does not present a serious question so far as your jobs at ElkRiver are concerned, as only three men so far would be affected bythis provision, and with our usual turnover in help these men couldwork in very nicely when they return from Service, which we hopeand pray will be real soon. So we can pass that question."The next question goes to the entire contract submitted by Mr.Cremer, who claims the contract has been submitted to and approvedby those of you who have joined the Union. This contract is muchlike the one prevailing in Minneapolis, but so far as we know, it ap-plies only to plants engaged in the retail milk business in that city,or the territory immediately surrounding it, which we believe in-cludes Delano where a company has eight milk wagons on the streetsinMinneapolis, and possibly Watertown where there is a bottlingmachine and the headquarters of the Dairy Fresh Creameries ofMinneapolis."That type of operation is far different from that conducted hereat Elk River which, as you know, is a manufacturing plant similarto others operating throughout Minnesota producing dairy, productssuch as we manufacture here.Our competition here is any creameryin Minnesota or Wisconsin that can make butter, sweet cream, powderand other manufactured dairy products and compete with us in ourmarket.Our competitor is not the retail milk dealer operating inMinneapolis."Typical of this is the proposal in Mr. Cremer's contract that avacation of four weeks with pay be granted employees. This, pro-posal is so different from the practice prevailing in other creameriesthat we know of, operating in Minnesota, that it must be clear to TWIN CITY MILK PRODUCERS ASSOCIATION75you that this.will put our Association at a distinct disadvantage incompeting with creameries having paid vacations of but one or twoweeks at best."There are other provisions in the proposed contract which will havepretty. much the same effect, such as the provision requiring newemployes after a certain period to join the Union if they want to con-tinue on the job, requiring temporary or seasonal help to obtaina card from the Union permitting them to work, and requiring eachemploye who joins the Union to continue as a member if he wantsto continue working in this plant."Weekly pay periods would put us at a further disadvantage withother creameries."In making these comments on the contract, do not get the impres-sion that we are, denying your right to propose these changes in theworking conditions of the plant.We recognize full well your righttomake these proposals through bargaining representatives chosenby a majority of the employees in 'the plant or by direct negotiationwith Mr. Twetten, or myself, or in any other manner that you chooseto follow.However, we DO think it is just as much to your ad-vantage, as it is to ours, for you not to do anything or demand some-thing which will put this plant in a position where it cannot meetits competition, as that would result in a situation which would bebad for all of us. In short, any contract proposals that are made byyou or by management must be consistent with the operating factorsin the Industry; otherwise, we are placed at a competitive disadvan-tage which, if long continued, will have a marked effect on our oper-ations and on your jobs."The matter of wages and hours is always of interest to any em-ploye.I want to talk about that a little.Long before Mr. Cremerwrote us about any contract, we had been considering putting all ofthe Association's plants on the basis of a 40-hour workweek with timeand one-half for over forty hours, but since this would affect the com-pensation of the employes involved it was necessary for us to pre-sent the matter to the War Labor Board. As you perhaps know,that Board will not let us increase wages by merely reducing the work-week and maintaining the same salary basis, although it might bewilling to let us maintain the same hourly rate on a 40-hour work-week and pay time and one-half for all overtime over forty hours aweek and then let us work a 48-hour week. If this should be done,itwould amount to an 81/3 percent increase in wages to those em-ployees who then work forty-eight hours per week."We are not suggesting this as a counter-proposal to Mr. Creiner'scontract, but merely to point out that the entire subject of wages andhours has been given careful study and thought long before that con- 76DECISIONSOF NATIONALLABOR RELATIONS BOARDtract was ever heard of, and, most important of all,to acquaint youwith the necessity of having any wage increase or reduction in hourscleared by the War Labor Board before it can be put into effect."Just to show you how strict that Board is in matters of this kind,the men in our Saint Paul plant, who are members of the Saint PaulMilk Wagon Drivers Union,did not obtain the $10 raise given em-ployes in the country plants.Accordingly, we agreed with the Unionwhen their contract expired we would grant a similar raise to theseemployes of the Saint Paul plant and would join with the Union insubmitting this increase to the War Labor Board.On September 11,1943, this was done but as yet no approval has been received from theWar Labor Board, and,because of the penalties imposed for violation,we cannot pay the$10 raise to our men until we get the approval re-quested."Regarding this whole subject of wages paid in other dairy plantsoperating in Minnesota,similar to that at Elk River, we have studiedthe wage scales prevailing in those plants and find that our averagewage scale is above that in these other plants. If we are to cover ourrelations with you by written contract,then we will be guided bythe contracts in force in these other plants which are competitive withthe Elk River Plant and take into consideration the basic wage rate,workweek,etc., that prevail in these other plants operated in coun-try areas.Some of these plants,such asLitchfield,Waconia,Roches-ter,Rush City and the Northfield Condensery, now have Union con-tracts which we undoubtedly could get and take into consideration."If we should get clearance and place our plant operations on a basisof a 40-hour workweek,that would place our wage scale that muchfurther beyond that paid by the ordinary creamery.The entiresubject of a 40-hour workweek with time and one-half above the 40hours is now being discussed by us with the local office of the Wage-Hour Division.We met them with our attorney on December 23,1943, and a few days later had another meeting with them, whichresulted in their suggestion that we take until March 1 to considerthe whole situation that would develop from placing our plants on a40-hour workweek basis and then let them know what we decide todo about it."We want you men to know that this whole subject is being givencareful consideration by our management and that as a result your`carry home pay' may be raised as much as eight percent.At thesame time,we want you to know that there is no assurance that we cancarry out the proposal to place this plant and the others on a 40-hourworkweek basis, as it depends to a large degree upon obtaining ap-proval from the War Labor Board, and that is just as true with Unioncontract as without one, as shown by our Saint Paul experience.So, TWIN CITY MILK PRODUCERS ASSOCIATION77when we are considering this problem, let us all remember that wageincreases are not just a matter of agreement between us, but mustfinally clear the War Labor Board and obtain its approval."There is still another matter in the contract proposed by Mr. Cremerwhich is very vital to us and we believe vital to each one of you, namely,the creation of a `closed shop' in this plant.A `closed shop', as weunderstand it, means that no one can be employed here unless he is amember of the particular union or has a card from the Union permit-ting him to work in the plant.This is not the first time this provisionhas been presented to the 51 farmers who constitute our Board ofDirectors.The Board is unalterably opposed to this `closed shop'idea.They have passed a resolution instructing our officers not to signally contract containing a `closed shop' clause, because they claimthat every man in our employ should have the right to join a Union ornot tojoin aUnion, as he sees fit, and that this organization can donothing contrary to the basic idea that the American workman neednot pay dues, initiation fees or any other monetary consideration toanyone for the privilege of getting or holding a job."At the same time, it is the established principle of this organizationnot to play any favorites because any employe joins or refrains fromjoining any Union.Each employe is to be treated exactly the sameas the next in that respect, so that no employe, whether he belongs toa union or not, will be discriminated against by this Association as hisemployer merely because he does or does not hold membership in alabor organization.These instructions have gone out to all of ourPlant Managers as a fundamental employment policy of this Associa-tion.Our Board feels very definitely that this is one of the freedomsfor which we are fighting a war, and is as equally true at home as it isabroad."I need not remind you that we in the food industry are in a veryserious war emergency.Our first consideration should be to try toget along as employers and employes, so that working together we cancontinue to produce the greatest possible amount of food and keep ourrelationship on a basis of friendship and understanding not only dur-ing the war emergency but beyond.Any other situation would bemost unfair to our fighting men and undermine the very thing theyare fighting for."One further thing remains for discussion, namely, our meeting witha representative selected by a majority of the employes in this plant.In doing this we do not wish to ignore such of the employes who havenot had a voice in selecting those representatives or have noted [sic]against their selection.By law, we are required to meet with therepresentative selected by the majority of the plant employes as theirbargaining representative, but under that same law we as the employer639678-45-vol. 61-7 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDmust be reasonably satisfied that a majority in the particular planthave actually designated a certain person or organization as their bar-gaining representative."Unless we are reasonably satisfied that the claim of representationis sustained,under the State law we cannot enter into negotiationswith the bargaining representatives,because if they do not representa majority of the employes we would then be violating the law.Ac-cordingly,if occasion requires,the employer can petition the LaborConciliator of this State to investigate the bargaining representativeto determine by a supervised vote of the employes involved,voting bysecret ballot,that they have selected or designated a certain person ororganization as their bargaining representative."For your information such elections are by secret ballot, so that youcan record your vote without fear or favor.You have the right tovote in accordance with your own desires,regardless of whether or notyou then belong to any group,or whether you have signed an applica-tion card,authorization,or anything else with any Union or otherorganization."The theory is that the will of the majority of the employes of theplant must govern.But, in passing,permit me to say that under thedemocratic theory that the will of the majority controls,there 'is thecompanion principle that the majority when acting as such must at all.times recognize and respect the rights of the minority.If it be prop-erly determined that Mr. Cremer or the labor organization he repre-sents has been properly selected as the bargaining representative for amajority of the employes in this plant,the Association will certainlymeet with them and endeavor to negotiate a `labor contract.' Indoing this, we will be but continuing the most friendly relations wehave had with all our employes and which we hope will long continue.If it be determined that no bargaining representative has been selected,we will continue as we have before to meet with any employe or groupof employes at any time to discuss any matter regarding their employ-ment or our operation of this plant.We feel certain that Mr. Twetten,the Manager,has the confidence of each one of you and that you allfeel perfectly free to discuss any matter with him at any time.Thisis as it should be.-"In closing, let me say this one thing further : Whatever you decideto do in connection with Mr.' Cremer,or the labor organization herepresents,we, as your employer will try to work with you or yourrepresentatives in a spirit of full cooperation just as far as we can doso, having in mind that,as your employer,we have certain rights,obligations and duties to the farmers who own and operate thisAssociation."I want to thank each of you for giving me this opportunity to pre-dent our views to you on these various matters in which we both have TWIN CITY MILK PRODUCERS ASSOCIATION79considerable at stake, and I want you to know that I appreciate theattention you have given me while I read this statement."At the close of the speech, which lasted about a half hour, Leonardasked the employees if they had any questions. It appears that onequestion was asked, and the employees then returned to their work.During the period between the Union's organizational meeting ofFebruary 7 and the scheduled bargaining conference of February 21,Plant Manager Twetten and Chief Engineer Maurice Tiernan, super-visory employees whose conduct is attributable to the respondent,'spoke to individual employees about the Union and its possible ad-verse effect on their working conditions.According to the undeniedtestimony of employee Robert Patenaude, whom we credit as did theTrial Examiner, Tiernan spoke to him several times about the Unionin February 1944.On one occasion during the week following thefirst union meeting, Tiernan warned Patenaude that if the Unioncame into the plant the employees would be laid off during the slackseason 7 and the milk hauled to another plant.During that weekManager Twetten informed Patenaude that he would receive a 2-centper hour wage raises In other conversations, which usually occurredafter union meetings, Tiernan questioned Patenaude concerning theattendance and happenings at the meetings.The undenied testimony of employee Joe Schwab, which we creditas did the Trial Examiner, discloses that although the employees hadbeen working 7 days a week since January 1944, on Saturday, Feb-ruary 12, Tiernan directed Schwab not to report to work on the fol- ,lowing day, stating that if "the boys" were going into the Union, theywould not work overtime.Thereafter, Schwab worked only 6 daysa week.Employee Eull credibly testified that he was told in Feb-ruary that he would work only 6 days a week instead of 7 as he hadbeen.Employee Patenaude also credibly testified that he "neverWe are unable to accept the respondent's contention that Tiernan is not a supervisoryemployee for whose conduct the respondent is responsible.Tiernan bears the title of chiefengineer and is the only employee in the plant holding a chief engineer's license.He isresponsible for the operation of the boiler room ; sets the duties and hours of work ofFirst-Class Engineers Joe Schwab and John Dale ; approves their requests for leave ;and tells them whether they should work overtime.He also directs the work of laborerEdward Belanger who acts as his assistant on maintenance and repair work.Tiernanreceives a higher rate of pay than do the three employees who work under his direction.Moreover, the record reveals that after Tiernan obtained his license as chief engineer inJune 1943, Chryst, a member of the respondent's managerial staff, told employee Schwabthat Tiernan would be his "boss." Other employees also regarded him as a "boss."Wefind that Tiernan is a supervisory employee ; that he was held out to, and reasonablyregarded by, the employees as a representative of management ; and that his conduct isattributable to the respondent.7 According to the credible and undisputed testimony of Patenaude, who at that timehad been employed by the respondent since April 1942, it was not customary for employeesto be laid off during the slack season.8 The raise was given to Patenaude on March 5, 1944, and was made retroactive toFebruary 1.The respondent offered no explanation as to the reason for the raise orconcerning any custom or practice to give raises 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad a regular day off until joining the Union." The respondentoffered no explanation for this change in hours.The undenied and credible testimony of employee Erwin Eull re-veals that about the middle of February 1944, Chief Engineer Tiernanrequested Eull to stop by after work.When Eull appeared in re-sponse to this summons, Tiernan asked Eull what he thought of theUnion ; stated that it would be a good idea if the employees would'`just stick together" the way they had been working; cautioned- Eullthat if the Union were successful in organizing the plant, a time clockwould be installed and half of the employes would be laid off in theslack season; and stated that he had "been around" more than Eulland could give Eull some advice.About February '19, 1944, Manager Twetten asked employee War-ren Brown what he thought of the Union. Brown replied that hedid not know much about it and asked Twetten if he thought theplant would be unionized.Twetten answered that he thought itwould some day, but that "right now they [the respondent] wasn'treally ready to deal with the Union."On February 21, 1944, the scheduled bargaining conference was heldat the respondent's St. Paul office.The respondent was representedbyW. S. Moscrip, president; S. M. Houlton, vice president; FredRoche, secretary-treasurer; A. T. Frank, member of the ExecutiveCommittee ; and General Manager Leonard.The Union was repre-sented by Larson and Cremers.The meeting lasted about 40 minutes,and the Union's proposed contract was briefly discussed.Moscripstated that the respondent would not accept the contract, which itconsidered unsuitable for a rural plant such as the one at Elk River.The provisions concerning wages, hours, vacations, and union securitywere mentioned, and Moscrip informed the union representatives thatthe respondent would never agree to a closed shop and could not paythe wages nor grant the vacations outlined in the contract.Larsonpointed out that the terms were "negotiable and subject-to adjust-ment."Moscrip, however, offered no counterproposals. Instead, hethen, for the first time, questioned the Union's authority to representthe employees at the Elk River plant.Larson suggested that theUnion's majority status be determined by submitting its authorizationcards for examination to a neutral party and a handwriting expert,but Moscrip insisted that it be determined by an election.The Unionsubmitted to the respondent's request, and an unsuccessful attemptwas made to communicate with the State Labor Conciliator, underwhose auspices. an election could be held.After some discussion inregard to expediting the conduct of the election, the conference wasThe findings in this paragraph are based upon the uncontradicted and credible testimonyof Brown. TWIN CITY MILK PRODUCERS ASSOCIATION81adjourned with the understanding that negotiations would be 'sus-pended until the Union's majority was established by the election.Larson and Cremers then went to the union office where Larson againtelephoned to the State Labor Conciliator and requested him to ar-range a consent election."On February 25, 1944, Union Representative Cremers and the re-spondent's president, Moscrip, met with the State Labor Conciliatorin the latter's office in St. Paul for the purpose of executing a consentelection agreement.There was no controversy concerning the appro-priate unit, but the parties were in disagreement with respect to theeligibility date for voting in the election.Cremers contended thatFebruary 7 should be used to determine eligibility; Moscrip contendedthat February 14 should be used."Cremers finally agreed to the dateproposed by Moscrip.The consent election agreement was not signed,however, because Moscrip stated that he could not do so until it wasapproved by the respondent's Executive Committee.So far as therecord shows, no action was taken thereon by the Executive Commit-tee; and the instrument was never executed. In fact, the Union re-ceived no further communication from Moscrip or any other repre-sentative of the respondent.On February 28, 1944, the Union filed a petition under the StateLabor Act, requesting an investigation and certification of representa-tives of employees at the Elk River plant.On March 14, 1944, theState Labor Conciliator conducted a hearing as to the appropriatedate for determining eligibility and fixed it as February 9.On March20, an election was ordered to be held on March 24.Meanwhile, theUnion, having learned of the speech delivered by General ManagerLeonard to the employees at the Elk River plant, filed charges ofunfair labor practices with the Board on March 22.Thereupon, theState Labor Conciliator postponed the election indefinitely.On March 23, the day before the election was scheduled to be held,Chief Engineer Tiernan repeated to employee Joe Schwab the warningwhich he had previously given to employees Patenaude and Eull thatif the employees joined the Union, they would be laid off during theslack season and the milk would be hauled to another plant.12Sometime in March, following the posting in the plant of a noticepostponing the election, employee Warren Brown spoke to PlantManager Twetten concerning the postponement.At that time, ac-cording to the undisputed testimony of Brown, whom we credit as10This discussion of the bargaining conference of February 21 is based upon the credibleand undisputed testimony of Larson and Cremers.The respondent's representatives atthe meeting did not testify at the hearing.11The respondent had -hired three new employees within the appropriate unit onFebruary 10.12 This finding is based upon the credible and undenied testimony of Schwab. 82DECISIONSOF NATIONALLABOR RELATIONS BOARDdid the Trial Examiner, Twetten informed him that he did not haveto join the Union in order to get a raise in pay.4.Conclusions(a) Interference, restraint, and coercion'Upon the facts here disclosed the respondent has engaged in acoercive course of conduct designed to defeat the self-organizationof the employees at its Elk River plant. Ignoring the Union's pleain its telegram of February 7, 1944, to General Manager Leonardthat he inform the manager at the Elk River plant not to intimidatethe employees for having joined the Union, the respondent began itsanti-union campaign immediately thereafter.Plant Manager Twet-ten and Chief Engineer Tiernan indicated to the employees the re-spondent's hostility to the Union and intimated that economic re-prisals would result from organization of the plant.Thus, Tiernaninterrogated Patenaude and Eull concerning- the Union; warnedPatenaude, Eull, and Schwab that employes would be laid off duringthe slack season, contrary to the respondent's prior custom, if theUnion succeeded in organizing the plant; cautioned Eull that a timeclockwould be installed if the plant were organized; threatenedSchwab with abolition of overtime work if the employees joined theUnion, and implemented this threat by, in fact, not permitting em-ployees to work overtime.Twetten impressed upon Brown thefutility of union organization by telling him that the respondent wasnot yet ready to deal with the Union and advising him that he didnot have to join the Union in order to obtain a wage increase.Dur-ing this period employe Patenaude was, in fact, granted a wage in-crease which Manager Twetten had promised him shortly after theUnion's organizational meeting.We find that the foregoing activi-ties of Tiernan and Twetten constituted interference, restraint, andcoercion, within the meaning of the Act.Since these activities werecoerciye, they were not privileged under the Constitution as the re-spondent contends.On February 17, 1944, General Manager Leonard made more evi-dent to the employees the respondent's opposition to the Union.Al-though he was previously informed that the employees had alreadyselected the Union as their collective bargaining representative andhad approved the proposed contract which the Union had submittedas a basis for negotiations, General Manager Leonard, before thescheduled meeting with the union representatives to discuss the termsof the proposed contract, had the employees assembled at the plantduring working hours for the express purpose of discussing the termsof the Union's proposed contract.After paying lip service to thec TWIN CITY MILK PRODUCERS ASSOCIATION'83statutory mandate that he refrain from discriminating against em-ployees because of their union membership, Leonard discussed thespecific provisions of the contracl and pointed out the probable com-petitive disadvantage to the respondent's business and the consequentundesirable effect upon the employees' terms and conditions of em-ployment which would result from the execution of such a contract.He categorically stated that the respondent was "unalterably op-posed" to a closed shop and would sign no contract containing such aclause.Instead, he promised what amounted to about an 8-percentwage increase subject to approval of the War Labor Board and theWage and Hour Division. Despite Leonard's bland observation to theemployees that this was not being suggested as a counterproposal tothe Union's proposals, the employees could not help but so regard it.Viewed realistically in the setting in which it was made, we find that,the promise of an 8-percent wage increase constituted a counter-proposal to the Union's proposals and was so intended and regarded.Pointing out that the respondent's average wage scale was higher thanthat in other comparable plants, Leonard threatened to adopt a lowerwage scale if a contract with the Union were executed, because inthat event he stated that the respondent would be guided by the lowerwage scales prevailing in competitive plants which had contractswith labor organizations.Without having previously questionedthe Union's majority representation claim and without informing theemployees of the meeting with the Union scheduled for February 21,Leonard concluded his speech by discussing the Minnesota StateLabor Law with its election procedure, the implication of which wasthat the employees would be given an opportunity to decide whether,theywanted the Union and Representative Cremers to representthem.We find no merit in the respondent's contention that Leonard'sspeech is privileged under the constitutional guarantee of free speech.In this speech the respondent ignored the Union as the employees'exclusive bargaining representative and dealt directly with the em-ployees concerning wages, hours, and working conditions at a timewhen negotiations on these subjects were pending with the Union.Such conduct is a direct violation of Section 8 (1) of the Act.Furthermore, Leonard's threat of economic reprisals against the em-ployees by adopting a lower wage scale in the event of the executionof a contract with the Union, in itself constituted interference, re-straint, and coercion within the meaning of. the Act.Delivered ina setting where the listeners were economically dependent upon, andcompelled to give heed to, the speaker, the whole tenor of the speechwas to coerce the, employees into repudiating the Union which hadalready been selected by them as their exclusive bargaining repre- 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentative and the proposed contract which they had previously ap-proved and concerning which negotiations with the Union were thenpending.We find that by the statements and conduct of Plant ManagerTwetten and Chief Engineer Tiernan, as hereinabove set forth, andby the prepared statement of General Manager Leonard, the respon-dent interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.(b)The refusal to bargainThe respondent's policy concerning negotiations with the Union wasboth vacillating and deceptive.Upon receiving the Union's telegramof February 7 advising the respondent that its employees had selectedthe Union as their bargaining representative and had instructed it toproceed with negotiations, and the Union's letter of February 12enclosing a proposed bargaining contract and requesting the respond-ent to set a time for meeting with the Union, the respondent made noattempt to communicate with the Union. It was only when UnionRepresentative Cremers telephoned on February 17 that General Man-ager Leonard acknowledged receipt of the Union's claim and the pro-posed contract.Leonard then agreed to hold a bargaining conferencewith the Union on February 21, but later in the afternoon of February17, he bypassed the Union by appealing over its head directly to theemployees assembled through his direction at the plant during work-ing hours.Although Leonard had been informed by the Union thatits proposed contract had been approved by the employees, he never-theless,-on that occasion, discussed the terms of the Union's proposedcontract as a whole and then took up the specific provisions relatingto vacations with pay, the closed shop, weekly pay periods, wages, andhours.The burden of his discussion was that the respondent wasopposed to the Union's proposals and that their adoption would reactto the employees' disadvantage.As an alternative Leonard offered acounterproposal of about an 8-per cent wage inciease, subject to gov-ermental approval but without the necessity for collective bargainingwith the Union, and threatened economic reprisals in the form of alower wage scale if the employees required the respondent to execute acontract with the Union. In sum, Leonard attempted to undercut theUnion's authority and dissipate its claimed majority by dealing di-rectly with the employees on matters pending for negotiation with theUnion and by coercing them in their self-organizational rights.Suchconduct is in direct derogation of the statutory mandate requiring therespondent to deal only with the exclusive bargaining representative,in this case the Union.At the same time, the coercive statements and TWIN CITY MILK PRODUCERS ASSOCIATION85conduct of Plant Manager Twetten and Chief Engineer Tiernan, here-inabove found, were directed toward the achievement of the sameresult.Leonard's speech foreshadowed the position which the respondenttook at the bargaining conference with the Union on February 21.Atthat time the respondent evinced an uncompromising attitude byasserting its unalterable opposition to the closed-shop provision andby rejecting, without any counterproposals, the provisions relating towages, hours, overtime, and vacations, provisions which constitutedthe very marrow of the proposed contract.After having thus gonethrough the formal motions of bargaining, the respondent then, forthe first time, questioned the Union's majority status.It refused theUnion's suggestion of a card check, insisting that the Union's majoritybe established only by an election, a method of proof which wouldenable the respondent to benefit from its prior unfair labor practicesdirected toward the dissipation of the Union's majority.The re-spondent may not take advantage of its unfair labor practices torefuse to bargain with the Union 13When the Union acceded to therespondent's demands concerning the election and the eligibility date,the respondent adopted a shifting position with respect to the election,first agreeing to a consent election and then failing to execute the con-sent election agreement or even to notify the Union about its changeof position in regard to it.14That the respondent did not approachthe negotiations with an open mind, a spirit of cooperation, and asincere effort to reach an agreement is apparent from Plant ManagerTwetten's statement to employee Brown about February 19, that therespondent was not "really ready to deal with the Union."We find that the respondent, by its whole course of conduct, here-inabove outlined, evinced an unwillingness to take an active and sin-cere part in negotiating with the Union to the end that a collectiveagreement might be consummated and failed to bargain with theUnion in good faith.We find further that by conditioning its will-ingness to bargain with the Union upon proof of the Union's majoritystatus only through the conduct of an election, after having engagedin-unfair labor practices directed toward the dissipation of theUnion's prior unchallengedmajority representation claim andstatus, the respondent refused to bargain with the Union within the11 CfN. L R.B. v Burke Machine ToolCo,133 F(2d) 618(C C A 6),enf'g asmodified, 36 N. L. R. B.1329;andMedoPhotoSupply Corp v. N L R B,321 U. S 678,enf'g 43 N L.It.B 989.14 SeeMatter of Concordia Ice Company,Inc,51 N.L. It. B. 1069,enf'd 143 F (2d)656 (C C A. 10),where the Board found that an employer violated Section 8 (5) ofthe Act by its shifting position on the issue of a consent election,together with its otheracts and conduct. 86DECISIONSOF NATIONALLABOR RELATIONS BOARDmeaning of Section 8 (5) of the Act. 15Accordingly, we find that onFebruary 17 and 21, 1944, and at' all times thereafter, the respondentrefused to bargain collectively with the Union as the exclusive rep-resentative of its employees in an appropriate unit, thereby inter-fering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, oc-curring in connection with the operations of the respondent describedin Section I, above, have a close, intimate, and substantial relationto trade, traffic, and commerce, among the several States and tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in and is engagingin certain unfair labor, practices, we shall order it to cease and desisttherefrom and to take certain affirmative action designed to effectu-ate the policies of the Act.We have found that the respondent refused to bargain collectivelywith the Union as the exclusive representative of its employees in anappropriate unit.Accordingly, we shall order the respondent, upon,request, to bargain collectively with the Union as such representativewith respect to rates of pay, wages, hours of employment, or otherconditions of employment.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Milk Drivers and Dairy Employees Union, Local 471, Haulers'Division, affiliated with the American Federation of Labor, is a labororganization within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees of the respondent atitsElk River plant, excluding supervisory employees, office andclerical 'employees, and truck drivers, at all times material hereinconstituted, and now constitute, a unit appropriate for the purposes'5,TheUnion's acquiescence in the suspension of negotiations pending the outcome ofthe election indicated no more than a willingness to accept the best terms it could obtainunder the circumstances and did not relieve the respondent of its statutory duty to bar-gain with the Union at that time.Cf.McQuay-Norris Mfg Co. v. N. L. R. B.,116 F. (2d)748 (C. C A. 7), cert. denied 313 U. S. 565,where theUnion's acceptance of a contractgranting recognition for its members only was held not to relieve the employer of itsstatutory duty to grant exclusive recognition.- TWIN CITY MILK PRODUCERS ASSOCIATION87of collective bargaining within the meaning of Section 9 (b) of theAct.3.Milk Drivers and Dairy Employees Union, Local 471, Haulers'Division, affiliated with the American Federation of Labor, was onFebruary 7, 1944, and at all material times thereafter has been, theexclusive representative of all the employees in the aforesaid appro-priate unit for the purposes of collective bargaining within the mean-ing of Section 9 (a) of the Act.4.By refusing to bargain collectively with Milk Drivers and DairyEmployees Union, Local 471, Haulers' Division, affiliated with theAmerican Federation of Labor, as the exclusive representative of itsemployees in the aforesaid appropriate unit, the respondent has en-gaged in and is engaging in unfair labor practices within the meaningof Section 8 (5) of the Act.5.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent hac engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) of theAct.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Twin City Milk Producers Association, St. Paul, Minnesota,its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with Milk Drivers and DairyEmployees Union, Local 471, Haulers' Division, aff=iliated- with, theAmerican Federation of Labor, as the exclusive representative of allproduction and maintenance employees of the respondent at its ElkRiver plant, excluding supervisory employees, office and clericalemployees, and truck drivers ;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Milk Drivers and Dairy Employ-ees Union, Local 471, Haulers' Division, affiliated with the AmericanFederation of Labor, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein -concerted activities, for the purpose of collective bargaining orother mutual aid or protection as guaranteed in Section 7 of the Act. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Milk Drivers and DairyEmployees Union, Local 471, Haulers' Division, affiliated with theAmerican Federation of Labor, as the exclusive representative of allproduction and maintenance employees of the respondent at its ElkRiver plant, excluding supervisory employees, office and clerical em-ployees, and truck drivers, with respect to rates of pay, wages, hoursof employment, or other conditions of employment;(b) Post at its plant at Elk River, Minnesota, copies of the noticeattached hereto, marked "Appendix A." Copies of said notice, to befurnished by the Regional Director of the Eighteenth Region, shall,after being duly signed by the respondent's representative, be postedby the respondent immediately upon receipt thereof and maintainedby it for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(c)Notify the Regional Director for the Eighteenth Region in writ-ing, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.Mx. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to formlabor organizations, to joint or assist Milk Drivers and Dairy Em-ployees Union, Local 471, Haulers' Division, affiliated with the Ameri-can Federation of Labor, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection.All our employees are free tobecome or remain members of this union, or any other labororganization.'We will bargain collectively upon request with the above-namedunion as the exclusive representative of all employees in the bar-gaining unit described herein with respect to rates of pay, hours of kTWIN CITY MILK PRODUCERS ASSOCIATION89employment or other conditions of employment,and if an under-standing is reached,embody such understanding in a signed agree-ment.The bargaining unit is :All production and maintenanceemployees at the Elk River plant, Elk River, Minnesota,excludingsupervisory employees,office and clerical employees,and truck drivers.TWIN CITY MILK PRODUCERS AssoCIATION,(Employer)Dated -------------------By -------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.q